Appeal by an employer and insurance carrier from a decision of the Workmen’s Compensation Board which affirmed a referee’s decision and scheduled awards, granted posthumously, for a deceased employee’s permanent partial loss of use of his left arm and leg, and facial disfigurement. The awards are based upon competent medical proof that decedent’s partial loss of use of his left arm and leg and his facial disfigurement were caused by a permanent hemiplegic condition brought about by an accidental occurrence which arose out of and in the course of his employment. The admeasurement of the extent or degree of the loss of use of the arm and leg was established by competent medical evidence. Proof of loss of earnings is not a requisite to the scheduled awards under review. (Workmen’s Compensation Law, § 15, subd. 3, pars, s, t, u; subd. 4, par. a; Matter of Bednar V. Ingersoll Band Co., 279 FT. Y. 80; Matter of Bovie v. Patrióle McGovern, Inc., 254 App. Div. 432.) The decision under appeal, being legally correct, may stand despite the omissions in the formal “ Findings ”. Decision and awards unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ. [See post, p. 727.]